Citation Nr: 1748992	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-29 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of death pension overpayment in the amount of $34,858.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active duty service from June 1952 to April 1954.  The Veteran died in January 1999.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision of the Committee on Waivers and Compromises.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant was awarded improved death pension in July 2001.  A September 2001 rating decision denied service connection for the cause of the Veteran's death. Eligibility Verification Reports (EVR) received in October 2001 reflects that the appellant reported that she had not remarried.  An EVR submitted by the appellant in January 2002 and July 2002 showed that the appellant was not remarried and had a net income of $0.  She reported that she did not have any income changes in 2001.  
In January 2002, the appellant submitted a Medical Expense Report indicating that she did not have any medical expenses.  

A report of contact dated on October 7, 2002 shows that the appellant reported that she was planning to get married.  However, in a statement received on October 31, 2002, the appellant reported that she was no longer planning to marry. 

In an October 2002 letter, the appellant was advised that her monthly rate was reduced to $533, based on her reported income of $0.  

In July 2013, the VA Debt Management Center sent the appellant a letter notifying her of an overpayment of $34,858.00.  

In July 2013, the appellant submitted a Financial Status Report in which she reported that she had filed for bankruptcy in the Eastern District of Wisconsin.  

In August 2013, the Committee on Waivers and Compromises denied the appellant's claim for a waiver of overpayment.  A September 2013 Statement of the Case advised the appellant that overpayment were created in 2001 and 2002.  The September 2013 Statement of the Case does not provide any information as to how the overpayment amount was calculated.

In this case, the appellant challenges the validity of the debt.  In the October 2013 substantive appeal, she stated that she notified the RO of her change in income. She asserted that the RO's lack of action led to the creation of the debt.  The United States Court of Appeals for Veterans Claims (Court) has held that, when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2016).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  In this case, the issue of the validity of the debt has not been adjudicated in the first instance by the AOJ.  Accordingly, the appellant's claim must be remanded for the AOJ to adjudicate the validity of the debt in the first instance.  The RO should prepare a complete audit of the account with a detailed explanation of how the overpayment amount was calculated.  Thereafter, if it is determined that the debt is valid, the AOJ should readjudicate the issue of entitlement to a waiver of overpayment.  


Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether the debt was properly created, to include validity of the amount of debt created. 
Prepare a complete audit of the appellant's account.  The audit should include the amount of overpayment and also include a detailed explanation of how the overpayment in the amount of $34,858 was calculated.  A copy of the audit must be placed in the claims file. The appellant must be provided an appropriate opportunity to respond. 

2.  If it is determined that the debt was properly created,  request that the appellant complete a new Financial Status report.  

3.  Also, with appropriate authorization, obtain the appellant's record from the United States Bankruptcy Court for the Eastern District of Wisconsin.

 4.  Thereafter, readjudicate the claim for a waiver of death pension overpayment in the amount of $34,858.  If the benefit sought on appeal is not granted, a supplemental statement of the case, addressing both whether the underlying debt was validly created, and whether the appellant is entitled to a waiver, should be issued to the appellant and her representative, and they should be afforded the requisite opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




